EXHIBIT 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) dated November 30, 2006, is by and among URBAN OUTFITTERS, INC., a
Pennsylvania corporation (“Urban”), and certain of its subsidiaries listed on
Schedule 1 attached hereto (together with Urban, individually and collectively,
the “Borrowers”); the Lenders party to the Credit Agreement defined below,
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders
(“Administrative Agent”).

BACKGROUND

A. Pursuant to that certain Amended and Restated Credit Agreement made as of the
23rd day of September, 2004, by and between Borrowers, the Lenders referred to
therein and the Administrative Agent, as amended by Letter Agreement Concerning
Amended and Restated Note dated May 18, 2005 (as amended hereby and as may be
further amended, restated or modified from time to time, the “Credit Agreement”)
Lenders agreed, inter alia, to fund the Borrowers’ working capital (including
capital expenditures), to support the issuance of documentary and standby
Letters of Credit and to finance the general corporate purposes of the
Borrowers.

B. Borrowers have requested: (i) to increase Capital Expenditure Payments
provided for under the Credit Agreement and (ii) to amend the Schedules to the
Credit Agreement that list the “Subsidiaries that are Borrowers” under the
Credit Agreement.

C. Lenders and Administrative Agent have agreed to the foregoing requirements,
each as set forth herein and subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and defined herein have the respective meanings ascribed thereto in the
Credit Agreement.

(b) Additional Definitions. The following additional definitions are added to
Section 1.1 of the Credit Agreement to read in their entirety as follows:

“First Amendment” means First Amendment to Amended and Restated Credit Agreement
by and among Borrowers, Lenders and Administrative Agent dated November 30,
2006.

“First Amendment Effective Date” means the date on which the conditions set
forth in Section 5 of the First Amendment have been satisfied.

 



--------------------------------------------------------------------------------

2. Replacement of Schedule 1 (Subsidiaries that are Borrowers). Schedule 1 to
the Credit Agreement is hereby amended and restated in its entirely as set forth
on Schedule 1 hereto, to reflect the removal of certain Subsidiaries as
Borrowers under the Credit Agreement.

3. Modification of Section 10.13 of the Credit Agreement (Capital Expenditures.)
Section 10.13 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:

“Section 10.13 Capital Expenditures. Make Capital Expenditure Payments exceeding
$160,000,000 in the aggregate in the Fiscal Year ending January 31, 2007 and for
Fiscal Years ending after January 31, 2007 as set forth on Schedule 10.13
hereto.”

4. Representations and Warranties. Borrowers hereby represent and warrant to
Lenders, as to themselves and their Subsidiaries, as follows:

(a) Representations. As of the First Amendment Effective Date and after giving
effect thereto, the Borrowers represent and warrant as follows: (i) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects, except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date; (ii) there is no Event of
Default or Default under the Credit Agreement, as amended hereby, which has not
been cured or waived; and (iii) no Borrower is aware of any Material Adverse
Effect.

(b) Power and Authority. Each Borrower has the power and authority under the
laws of its jurisdiction of formation and under its respective formation
documents to enter into and perform this First Amendment and the other documents
and agreements required hereunder (collectively, the “First Amendment
Documents”); all necessary actions (corporate or otherwise) for the execution
and performance by each Borrower of the Amendment Documents have been taken; and
each of the First Amendment Documents and the Credit Agreement, as amended,
constitute the valid and binding obligations of Borrowers, enforceable in
accordance with its respective terms.

(c) No Violations of Law or Agreements. The execution and performance of the
First Amendment Documents by Borrowers and Guarantors will not: (i) violate any
provisions of any law or regulation, federal, state, local, or foreign, or any
formation document of any Borrower or (ii) result in any breach or violation of,
or constitute a default or require the obtaining of any consent under, any
material agreement or instrument by which any Borrower or its property may be
bound.

5. Conditions to Effectiveness of Amendment. This First Amendment shall be
effective upon the date of Administrative Agent’s receipt of the following
documents, each in form and substance reasonably satisfactory to Administrative
Agent:

(a) First Amendment. This First Amendment duly executed by Urban, Lenders and
Administrative Agent; provided that, Urban must obtain counterpart signatures
from the other Borrowers set forth on Schedule 1 hereto and the Guarantors
within thirty (30) days after the First Amendment Effective Date.

(b) Other Documents. Such additional documents as Administrative Agent may
reasonably request.

 

2



--------------------------------------------------------------------------------

6. Affirmations. Borrowers hereby: (i) affirm all the provisions of the Credit
Agreement, as amended by this First Amendment and (ii) agree that the terms and
conditions of the Credit Agreement shall continue in full force and effect, as
amended hereby.

7. Miscellaneous.

(a) Borrowers agree to pay or reimburse Administrative Agent for all reasonable
fees and expenses (including without limitation reasonable fees and expenses of
counsel) incurred by Administrative Agent in connection with the preparation,
execution and delivery of this First Amendment.

(b) This First Amendment shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without regard to conflicts of law
or choice of law principles.

(c) This First Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.

(d) Except as expressly set forth herein, the execution, delivery and
performance of this First Amendment shall not operate as a waiver of any right,
power or remedy of Administrative Agent, any Issuing Lender, or Lenders under
the Credit Agreement and the agreements and documents executed in connection
therewith or constitute a waiver of any provision thereof.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this First Amendment the day
and year first above written.

 

[CORPORATE SEAL]

   

Borrowers:

 

URBAN OUTFITTERS, INC.,

as a Borrower

   

By:

  /s/ Richard A. Hayne        

Name: Richard A. Hayne

Title: President

 

[CORPORATE SEAL]

   

UO FENWICK, INC.,

as a Borrower

   

By:

  /s/ John E. Kyees        

Name: John E. Kyees

Title: Chief Financial Officer

 

[CORPORATE SEAL]

   

[CORPORATE SEAL]

 

URBAN OUTFITTERS (DELAWARE), INC.,

as a Borrower

   

By:

  /s/ John E. Kyees        

Name: John E. Kyees

Title: Chief Financial Officer

 

(Signature Page to First Amendment)



--------------------------------------------------------------------------------

[CORPORATE SEAL]

   

URBAN OUTFITTERS UK LIMITED,

as a Borrower

   

By:

  /s/ Richard A. Hayne        

Name: Richard A. Hayne

Title: Director

   

By:

  /s/ John E. Kyees        

Name: John E. Kyees

Title: Director

 

[CORPORATE SEAL]

   

URBAN OUTFITTERS IRELAND LIMITED,

as a Borrower

   

By:

  /s/ Richard A. Hayne        

Name: Richard A. Hayne

Title: Director

   

By:

  /s/ John E. Kyees        

Name: John E. Kyees

Title: Director

 

   

Lender:

 

WACHOVIA BANK, NATIONAL ASSOCIATION (f/k/a FIRST UNION NATIONAL BANK,)

as a Lender, Issuing and as Administrative Agent

   

By:

  /s/ Stephen Dorosh        

Name: Stephen Dorosh

Title: Vice President

(Signature Page to First Amendment)



--------------------------------------------------------------------------------

SCHEDULE 1

Subsidiaries that are Borrowers

UO Fenwick, Inc., a Delaware corporation

Urban Outfitters (Delaware), Inc., a Delaware corporation

Urban Outfitters UK Limited, a corporation formed under the laws of England and
Wales

Urban Outfitters Ireland Limited, a corporation formed under the laws of the
Republic of Ireland

 



--------------------------------------------------------------------------------

SCHEDULE 10.13

Capital Expenditure Table

NONE